 

exhibit 10.1

 

Forbearance Agreement

 

This Forbearance Agreement (“Agreement”) is made on June 10, 2020, to be
effective as of April 7, 2020 (the “Effective Date”), by and among each of the
parties identified as “Borrower” on the signature pages hereto (collectively,
“Borrower”), each of the parties identified as an “Operating Lessee” on the
signature pages hereto (collectively, “Operating Lessee”), Hospitality Investors
Trust Operating Partnership, L.P. (“HIT OP”), Hospitality Investors Trust, Inc.
(“HIT INC.”) (HIT OP and HIT INC. being referred to in this Agreement
collectively as “Guarantor”) (Borrower, Operating Lessee and Guarantor being
referred to in this Agreement collectively as the “Borrower Parties”), and Wells
Fargo Bank, National Association, as Trustee for the Benefit of
Certificateholders of HPLY Trust 2019-HIT Commercial Mortgage Pass-Through
Certificates, Series 2019-HIT and the RR Interest Holders (“Lender”). Borrower,
Guarantor and Lender are sometimes hereinafter collectively referred to in this
Agreement as the “Parties” and each as a “Party.”

 

The following recitals are a material part of this Agreement.

 

A.Lender is the owner and holder of that certain loan (“Loan”) evidenced in part
by that certain Loan Agreement, dated as of May 1, 2019, executed by and between
Morgan Stanley Bank, N.A., Citi Real Estate Funding, Inc., Deutsche Bank AG, New
York Branch, Goldman Sachs Mortgage Company, and JPMorgan Chase Bank, National
Association (collectively, “Original Lender”) and Borrower (as anytime amended,
restated, replaced, supplemented, or otherwise modified, the “Loan Agreement”).

 

B.The Loan is further evidenced by one or more promissory notes, each dated as
of May 1, 2019, executed by Borrower in favor of Original Lender, in the
aggregate original principal amount of $870,000,000.00 (as anytime amended,
restated, replaced, supplemented, or otherwise modified, the “Note”).

 

C.The obligations owed under the Loan are secured by certain mortgages, deeds of
trust, deeds to secure debt, leasehold mortgages and leasehold deeds of trust,
each dated as of May 1, 2019, as assigned to Lender (individually and
collectively, and as anytime amended, restated, replaced, supplemented, or
otherwise modified, the “Security Instrument”), pursuant to which Lender is the
holder of a first-priority lien on certain real property described therein and
improvements thereon (the “Premises”) and on all personal property, both
tangible and intangible (including all of Borrower’s rights to receive payments
of any type, including payments of insurance proceeds of any type whatsoever and
subsidy payments and assistance payments, from governmental authorities or other
entities, of any type), together with all other general intangibles and property
rights of Borrower (collectively, the “Collateral”) (the Premises and Collateral
being referred to herein collectively as the “Property”).

 



D.In connection with the Loan, Guarantor signed and delivered to Original Lender
that certain Guaranty of Recourse Obligations, dated as of May 1, 2019 (as
anytime amended, restated, replaced, supplemented, or otherwise modified, the
“Guaranty”).

 

Forbearance Agreement

 



   

 

 

E.The Loan Agreement, Note, Security Instrument, Guaranty, this Agreement, and
all other existing or future documents evidencing, securing, or executed in
connection with the Loan, and all documents that modify, amend, extend, restate,
replace, or otherwise affect the Loan or any of the foregoing documents, are
herein sometimes collectively referred to as the “Loan Documents.” All
capitalized terms used in this Agreement that are not otherwise defined herein
shall have the meanings ascribed to them in the Loan Documents, as in effect on
the Effective Date.

 

F.Lender is the owner and holder of the Loan, the Note, and all of the Loan
Documents.

 

G.Under the Loan Agreement, Borrower is obligated to deposit with Lender on each
Monthly Payment Date certain amounts into the Scheduled PIP Reserve Account as
and when set forth in Section 6.5 thereof and on Schedule XXIII of the Loan
Agreement. Under Section 6.5.2 of the Loan Agreement, Borrower is entitled to
have Lender direct Lender’s Servicer to disburse Scheduled PIP Reserve Funds for
payment of Approved Scheduled PIP Expenses, upon Borrower’s satisfaction of
certain conditions set forth in Section 6.5.2 and otherwise in the Loan
Agreement (the “PIP Release Conditions”), one of which is that there is no Event
of Default, including the Existing Default (defined below), continuing under the
Loan (the “No EOD PIP Release Condition”).

 

H.In addition, under the Loan Agreement, Borrower is obligated to deposit with
Lender on each Monthly Payment Date certain amounts into the FF&E Reserve
Account as and when set forth in Section 6.8 of the Loan Agreement. Under
Section 6.8.2 of the Loan Agreement, Borrower is entitled to have Lender direct
Lender’s Servicer to disburse FF&E Reserve Funds for payment of Approved FF&E
Expenses or for Approved Scheduled PIP Expenses, upon Borrower’s satisfaction of
certain conditions set forth in Section 6.8.2 and otherwise in the Loan
Agreement (the “FF&E Release Conditions”), one of which is that there is no
Event Default, including the Existing Default (defined below), continuing under
the Loan (the “No EOD FF&E Release Condition”).

 

I.Pursuant to Section 2.5.2 of the Loan Agreement, Borrower may obtain from
Lender the release of Lender’s lien on a given Individual Property subject to
Borrower’s satisfaction of the Release Conditions set forth in the Loan
Agreement, one of which is that there is no Event of Default, including the
Existing Default (defined below), continuing under the Loan (the “No EOD Release
Condition”). As of the Effective Date, Borrower has stated its intention to
request from Lender releases of Lender’s liens on various Individual Properties
after the Effective Date of this Agreement (the “Individual Property Releases”),
notwithstanding Borrower’s inability to satisfy the No EOD Release Condition.

 

J.Borrower has informed Lender, Manager, and Brand Manager that Borrower will be
unable to make monthly deposits into the FF&E Reserve Account and Scheduled PIP
Reserve Account during the Forbearance Period (as defined below) as and when
required under the Loan Documents, and, accordingly, an Event of Default
currently exists or shall imminently occur (the “Existing Default”) under the
Loan, and Lender does or shall have the right to commence enforcement of any and
all remedies available to it under the Loan Documents, applicable law or in
equity, without any defense, offset or excuse on the part of Borrower Parties.

 

Forbearance Agreement

 



 2 

 

 

K.The principal balance of the Loan, together with interest and all other
amounts now or hereafter owed under the Loan Documents, is sometimes referred to
herein collectively as the “Indebtedness.”

 

L.Borrower Parties have requested that, notwithstanding the Existing Default,
Lender forbear in the pursuit of certain remedies Lender may have by virtue of
the Existing Default, forbear from enforcement of the No EOD PIP Release
Condition as it applies to disbursements for Approved Scheduled PIP Expenses,
forbear from enforcement of the No EOD FF&E Release Condition as it applies to
certain expenditures necessary during the Forbearance Period with respect to
furniture, fixtures and equipment (the “FF&E Expenses”), and forbear from
enforcement of the No EOD Release Condition as it applies to the Individual
Property Releases, and Lender is willing to do so, but only pursuant to the
terms and provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows.

 

1.                  Recitals; Acknowledgments. The Recitals set forth above are
true and accurate, are a material part of this Agreement, and are hereby
incorporated by reference, and the Parties are entitled to rely thereon.

 

2.                  Forbearance Period; Disbursements for Mezzanine Loans. (a)
Subject to the terms of this Agreement, Lender agrees to forbear from pursuing a
foreclosure sale of the Property under the terms of the Security Instrument,
from enforcing Lender’s other rights and remedies under the terms and provisions
of the Loan Documents, and from enforcing Lender’s right to prohibit actions
Borrower may, but for the Existing Default, otherwise take under the terms and
provisions of the Loan Documents (“Lender’s Enforcement Rights”) as a result of
the Existing Default (1) for a period of time beginning on and including the
Effective Date and ending on the earlier to occur of either (A) January 6, 2021
or (B) the date a Forbearance Termination Event (as defined below) occurs (the
“Forbearance Expiration Date,” and the time period between the Effective Date
and the Forbearance Expiration Date being herein referred to in this Agreement
as the “Forbearance Period”) and (2) during the Extended Forbearance Period (as
defined below), so long as no Forbearance Termination Event has occurred.

 

(b) With respect to the Mezzanine A Loan and the Mezzanine B Loan (collectively,
the “Mezzanine Loans,” and the holders of such Mezzanine Loans, the “Mezzanine
Lenders”) Lender: (1) consents to and shall permit disbursements to Mezzanine
Lenders for the payment of regular monthly debt service on the Mezzanine Loans
notwithstanding the existence and continuance of the Existing Default, so long
as Borrower complies with the terms and provisions of this Agreement and so long
as no other event occurs which, under the Loan Documents, would result in such
disbursements not being made; and (2) shall have no obligation to forbear under
this Agreement unless and until (i) a corresponding forbearance agreement is
executed with respect to each Mezzanine Loan (in each instance, the “Mezzanine
Forbearance Agreement”) and (ii) each such Mezzanine Forbearance Agreement shall
have been, prior to such execution, approved in writing by Lender.

 

Forbearance Agreement

 



 3 

 

 

3.                  Reimbursement Payment to Lender for Lender Fees and Costs
Incurred in Connection With Forbearance; Costs and Expenses. Upon its execution
of this Agreement, Borrower shall owe Lender an amount equal to $73,000.00 (the
“Reimbursement Payment”) in order to reimburse Lender for all or part of the
fees and costs incurred by Lender in connection with administering the Loan and
with the negotiation and drafting of this Agreement, including legal fees and
costs, and fees and costs incurred by Lender to third-party providers, advisors
or consultants. The Reimbursement Fee Payment shall be paid to Lender together
with the execution and delivery of this Agreement by Borrower Parties to Lender,
shall not be applied to the Indebtedness, and shall be a prerequisite to the
effectiveness of this Agreement. In addition to the Reimbursement Payment,
Borrower acknowledges and agrees that additional fees and costs, which may
include (i) special servicing fees incurred by Lender, at the rate of $3713.78
per day commencing April 3, 2020 through and including June 11, 2020 (“Special
Servicing Fees”), and (ii) interest on advances, if any, made by any servicer of
Lender (“IOA”), are due and payable to Lender hereunder, or may become due and
payable in accordance with the terms and provisions of the Loan Documents, and
that such fees and costs, including the Special Servicing Fees and IOA (if any),
shall be payable to Lender upon demand delivered to Borrower.

 

4.                  Use of Certain Reserve Funds; Covenants.

 

(a)                Borrower may after the Effective Date of this Agreement
request from Lender disbursement of funds in the Scheduled PIP Reserve Account,
notwithstanding Borrower’s inability to satisfy the No EOD PIP Release
Condition, for payment of Approved Scheduled PIP Expenses. In the event all
other PIP Release Conditions are satisfied by Borrower (or are subject to a
separate forbearance agreement executed by Lender in Lender’s discretion),
Lender shall make such disbursement and agrees, subject to the terms and
conditions of this Agreement, to forbear from the enforcement of any rights and
remedies Lender may have by virtue of Borrower’s failure to satisfy the No EOD
PIP Release Condition with respect to such disbursed funds.

 

(b)                Borrower may after the Effective Date of this Agreement
request from Lender disbursement of funds in the FF&E Reserve Account,
notwithstanding Borrower’s inability to satisfy the No EOD FF&E Release
Condition, for payment of FF&E Expenses. In the event all other FF&E Release
Conditions are satisfied by Borrower (or are subject to a separate forbearance
agreement executed by Lender in Lender’s discretion), Lender shall make such
disbursement and agrees, subject to the terms and conditions of this Agreement,
to forbear from enforcement of any rights and remedies Lender may have by virtue
of Borrower’s failure to satisfy the No EOD FF&E Release Condition with respect
to such disbursed funds.

 

Forbearance Agreement

 



 4 

 

 

(c)                Borrower covenants and agrees that Borrower will, during the
Forbearance Period: (i) maintain all insurance coverage (and pay all premiums in
connection therewith) for the Property in accordance with, and as required by,
the terms and provisions of the Loan Documents; (ii) pay all taxes affecting the
Property, including real estate taxes, on or before the date the same become
delinquent; (iii) pay all operating expenses necessary to protect and maintain
the Property; and (iv) deposit with or on behalf of Lender all Available Cash
into the Scheduled PIP Reserve Account. Any Available Cash or other amounts
deposited into the Scheduled PIP Reserve Account during the Forbearance Period
shall offset, on a dollar-for-dollar basis, the obligations of Borrower to
deposit funds in to the Scheduled PIP Reserve Account after the Forbearance
Period, with credit to be given against the last deposit obligations first. Any
funds disbursed by Lender to or for the benefit of Borrower, during the
Forbearance Period, from the Scheduled PIP Reserve Account shall be disbursed in
accordance with and subject to the terms and provisions of the Loan Documents,
subject only to Lender’s forbearance agreements as set forth in this Agreement.
Borrower acknowledges and agrees that its obligations set forth in this Section
4(c) shall apply and remain in full force and effect during the Forbearance
Period and Extended Forbearance Period irrespective of whether the amounts in
any of the reserves are sufficient for the purpose of paying the foregoing
amounts.

 

(d)               At any time, and from time to time, during the Forbearance,
Lender may apply Reserve Funds, or other funds held by Lender on account of the
Loan, to enable Borrower to pay any portion of the Forbearance Amounts, in such
order and priority as Lender may determine in its sole discretion, and to enable
Borrower to thereby cure any portion of the Existing Default.

 

(e)                Borrower Parties shall, during the Forbearance Period,
immediately provide to Lender, upon Lender’s written request, copies of any and
all material written correspondence, notices and communications, of any type
whatsoever, affecting or relating in any way to the Property that are addressed
to or delivered by any one or more of the Borrower Parties, including (i) any
material written communications (if applicable) to or by Borrower Parties (or on
which any Borrower Party is copied) made by, addressed to, received from, or
affecting Manager or Brand Manager or any ground lessor of the Property or any
portion thereof (including notices of default, if any), (ii) any written
communications with respect to any ground lease or property management agreement
affecting the Property (including notice of default, if any), (iii) any written
material communications or notices (if applicable) to, from or with respect to
Manager, Brand Manager, or any Mezzanine Lender, and (iv) any written
communications or notices with respect to any payments made (and copies of
evidences of such payments) affecting the Property, including payments in
connection with any such franchise, ground lease, Manager, Brand Manager, or
Mezzanine Lender.

 

5.                  Repayment of Forbearance Amounts; Repayment of Costs and
Expenses; Continued Lender Forbearance; Covenants.

 

(a)                All monthly payment obligations of Borrower owed during the
Forbearance Period, including obligations to make payments of principal and
interest and to make deposits into the Reserves, shall be owed as set forth and
in accordance with the terms and provisions of the Loan Documents during the
Forbearance Period. Notwithstanding the foregoing sentence, subject to the terms
and provisions of this Agreement, Lender shall forbear from enforcement of
Lender’s rights and remedies as and to the extent set forth in Section 2 above,
notwithstanding Borrower’s inability to make monthly deposits into the FF&E
Reserve Account and Scheduled PIP Reserve Account during the Forbearance Period.

 

Forbearance Agreement

 



 5 

 

 

(b)                Commencing on the first Monthly Payment Date occurring after
the Forbearance Expiration Date, Borrower shall make all payments of principal
and interest, shall make all deposits into the Reserve Funds, and shall fully
and timely perform all of its obligations under the Loan Documents, and Lender
shall have no continued obligation to forbear from enforcement of Lender’s
rights and remedies with respect to the failure of Borrower to perform any of
such obligations. In addition, commencing on the first Monthly Payment Date
occurring after the Forbearance Expiration Date, and continuing on the next 13
consecutive Monthly Payment Dates thereafter, in addition to all other amounts
then due under the Loan Documents, Borrower shall deliver to Lender a monthly
payment, for deposit into the Scheduled PIP Reserve Account, in the following
amounts: (i) $1,150,000.00 on each of the Monthly Payment Dates for January and
February 2021; and (ii) $500,000.00 on each of the Monthly Payment Dates for
March 2021 through and including February 2022, in each case subject to offset
as specified herein (the “Forbearance Payments,” and the amounts owed pursuant
thereto being referred to herein collectively as the “Forbearance Amounts”). The
Forbearance Payments may be paid by Borrower, at Borrower’s discretion, prior to
the dates set forth in this Section 5(b). The Existing Default shall cease to
exist when the following conditions have been satisfied in full: (i) Borrower
shall have paid to Lender sufficient Forbearance Amounts so as to fully deposit
the aggregate amount of Scheduled PIP Reserve Funds, due through the date of
such payment, as set forth in the Loan Agreement; (ii) all Forbearance Payments
have been made; (iii) there are no other required amounts to be paid by Borrower
hereunder necessary to fully fund the Scheduled PIP Reserve Account as if the
Existing Default never existed; (iv) Borrower has fully performed its
obligations under this Agreement; and (v) no Forbearance Termination Event
exists hereunder and no Event of Default otherwise exists under the Loan
Documents.

 

(c)                During the Forbearance Period and during the 14-month period
during which Borrower is obligated to make the Forbearance Payments to Lender
(or sooner, if paid sooner by Borrower in Borrower’s discretion), the monetary
and non-monetary obligations of Borrower under the Loan Documents shall remain
in full force and effect, unmodified by this Agreement, and the Existing Default
shall continue in full force and effect. Lender, however, shall, so long as
Borrower fully and timely performs its obligations under this Agreement,
including its obligation to make the Forbearance Payments, and so long as
Borrower fully and timely performs its obligations under the Loan Documents,
continue to forbear, even after the initial Forbearance Period, solely with
respect to the Existing Default, from enforcement of its rights and remedies as
set forth and to the same extent called for in this Agreement until the earlier
of either the expiration of said 14-month period or, in the alternative, such
period after the initial Forbearance Period that continues through the
occurrence of a Forbearance Termination Event (collectively, the “Extended
Forbearance Period”).

 

6.                  Individual Property Releases. Borrower may after the
Effective Date of this Agreement request from Lender a release of Lender’s lien
pursuant to the Individual Property Releases, notwithstanding Borrower’s
inability to satisfy the No EOD Release Condition by virtue of the Existing
Default. In the event of such request made by Borrower to Lender, in the event
all other Release Conditions are satisfied by Borrower (or are subject to a
separate forbearance agreement executed by Lender in Lender’s discretion), (a)
Lender shall release its lien on the affected Individual Properties, (b) Lender
shall forbear from enforcement of its rights and remedies arising by virtue of
Borrower’s failure to satisfy the No EOD Release Condition and (c) the proceeds
generated in connection with each of the Individual Property Releases shall be
applied as set forth in the Loan Agreement (including to pay each Mezzanine
Lender as set forth in the Loan Agreement), provided, however, no such proceeds
shall be delivered to Borrower, and any proceeds that would otherwise be
delivered to Borrower or deposited into an account for Borrower’s benefit shall
be deposited, in Lender’s sole discretion, into the Scheduled PIP Reserve
Account, and shall offset, on a dollar-for-dollar basis, the obligations of
Borrower to deposit funds in to the Scheduled PIP Reserve Account after the
Forbearance Period, with credit to be given against the last deposit obligations
first.

 

Forbearance Agreement

 



 6 

 

 

7.                  Nature of Agreement: Forbearance; Not Modification.
Notwithstanding any provision of this Agreement, the Parties acknowledge and
agree that the provisions of this Agreement set forth agreements on the part of
Lender to forbear from the enforcement of certain rights and remedies and that
such agreements to forbear are limited to the specific events, terms and
conditions addressed and set forth herein. All payment obligations and
non-payment obligations of Borrower, and all obligations of Operating Lessee and
Guarantor, as set forth in the Loan Documents, remain in full force and effect.
Lender’s: (a) forbearance from enforcement of rights and remedies with respect
to any of the Release Conditions in no manner constitutes a course of dealing by
Lender, and in no manner constitutes an agreement on the part of Lender to
forbear with respect to the Release Conditions as they apply to other Individual
Properties that may be subject to lien releases after the Forbearance Expiration
Date; (b) forbearance from enforcement of rights and remedies with respect to
any of the FF&E Release Conditions, as they apply to any disbursements made by
Lender or Lender’s Servicer as set forth herein, in no manner constitutes a
course of dealing by Lender, and in no manner constitutes an agreement on the
part of Lender to forbear with respect to the FF&E Release Conditions as they
apply to other disbursements from the FF&E Reserve Account not contemplated by
this Agreement; and (c) forbearance from enforcement of rights and remedies with
respect to any of the PIP Release Conditions, as they apply to any disbursements
made by Lender or Lender’s Servicer as set forth herein, in no manner
constitutes a course of dealing by Lender, and in no manner constitutes an
agreement on the part of Lender to forbear with respect to the PIP Release
Conditions as they apply to other disbursements from the Scheduled PIP Reserve
Account not contemplated by this Agreement.

 

8.                  Forbearance Termination Events. Each of the Borrower Parties
agrees that the occurrence of any of the following events shall constitute a
“Forbearance Termination Event” under this Agreement, regardless of the reason
or reasons for the occurrence of any such event, whether or not such occurrence
is voluntary or involuntary, and whether or not such event occurs by operation
of law or from some other cause that is not within the control of the Borrower
Parties:

 

(a)                Any failure by any of the Borrower Parties to perform when
due or required any of the covenants, agreements, or obligations to be performed
under the Loan Documents, except as expressly stated otherwise in this Agreement
with respect to the Existing Default, or any failure by any of the Borrower
Parties to perform when due or required any of the covenants, agreements, or
obligations to be performed this Agreement;

 

(b)                Any of the representations or warranties made by any of the
Borrower Parties in this Agreement or in any report, statement, or information
provided by any of the Borrower Parties to Lender in accordance with the terms
of this Agreement shall have been false or misleading in any material respect
when made.

 

Forbearance Agreement

 



 7 

 



 

(c)                Any default under, or any termination, of any Mezzanine
Forbearance Agreement.

 

(d)               Any of the Borrower Parties: (i) institutes or has instituted
against it or any of its property, including the Property, any bankruptcy,
reorganization, receivership, conservatorship, custodianship, sequestration, or
other similar judicial or nonjudicial proceedings; (ii) makes, permits or agrees
to make or permit an assignment or abandonment, whether or not conditional, of
some or all of its property for the benefit of some or all of its creditors;
(iii) ceases doing business in the ordinary course (except for pandemic-related
closures, subject to the conditions in the next sentence); or (iv) has commenced
against it or its property, including the Property, a foreclosure or other
action for the collection of any indebtedness. Notwithstanding the foregoing, a
temporary closure of any hotels on the Property shall not constitute a
Forbearance Termination Event so long as (x) Borrower reasonably maintains the
security of the Property in connection with such closure, and (y) Borrower
complies with all Legal Requirements in connection with such closure.

 

(e)               Any Forbearance Termination Event shall also constitute an
additional default, Default, and Event of Default under all of the Loan
Documents, for which no notice shall be required and with respect to which no
grace or cure period shall apply.

 

9.                 Conditional Forbearance From Collection of Default Interest,
Late Charges, Workout Fees and Liquidation Fees. Lender will not seek, and will
forbear from, collection from Borrower of interest on the Loan at the Default
Rate (hereinafter, “Default Interest”), any Late Payment Charge (hereinafter,
“Late Charges”), any workout fee that Lender may owe to any Servicer (the
“Workout Fee”), and any liquidation fee that Lender may owe to any Servicer (the
“Liquidation Fee”) if (i) Borrower fully and timely performs all of its
obligations under this Agreement and (ii) no Forbearance Termination Event
occurs, provided, however, that if at any time prior to the Maturity Date,
including during the Forbearance Period, Borrower fails to fully and timely
perform all of its obligations, whether under this Agreement or any of the Loan
Documents (except as otherwise expressly provided herein with respect to the
Existing Default), or if a Forbearance Termination Event occurs, then Lender’s
agreement herein to forbear from the collection of Default Interest and Late
Charges shall be deemed void ab initio and of no force or effect whatsoever.

 

10.               Cash Management. Except as otherwise expressly set forth
herein, Borrower Parties agree that Lender is entitled to exercise as of the
Effective Date all rights of cash management set forth under the terms and
provisions of the Loan Documents, and Borrower agrees, upon Lender’s request, to
execute additional documents, establish additional deposit accounts, and do all
other things requested by Lender to implement Lender’s cash management rights
and establish cash management procedures in accordance with the Loan Documents.
Notwithstanding the foregoing, even if Lender requires Borrower to take further
action during the Forbearance Period or Extended Forbearance Period to establish
cash management, Lender agrees that it will forbear from actually sweeping funds
from the Clearing Account to the Deposit Account or otherwise implementing hard
cash management unless and until a Forbearance Termination Event occurs,
provided, however, all Available Cash shall be delivered by Borrower to Lender,
during the Forbearance Period, as and when set forth in Section 13(c) of this
Agreement below.

 

Forbearance Agreement

 



 8 

 



 

11.               Warranties, Representations, and Ratification. As of the
Effective Date, each of the Borrower Parties unconditionally ratifies, remakes
and confirms all warranties and representations previously made in the
respective Loan Documents to which each is a party, except for those that were
made to be in effect only as of a specified date, or that are no longer true due
to changes in circumstances as allowed under the Loan Documents or that are no
longer true due to the effects of the COVID-19 pandemic. As of the Effective
Date, each of the Borrower Parties hereby (i) ratifies each of its obligations
under the Loan Documents, (ii) confirms that such obligations, and all waivers,
covenants and agreements by each of the Borrower Parties in the Loan Documents
remain in full force and effect, without any defense, offset, or excuse
available to any Borrower Party, (iii) reaffirms its continuing absolute
liability for its respective obligations under the Loan Documents, all without
defense, offset or excuse available to any Borrower Party, (iv) confirms and
agrees that income generated by the Property will be used for no other purpose
other than operation and maintenance of the Property or making payments due on
the Indebtedness, or for distributions as and when permitted under this
Agreement and the Loan Documents (including for the payment of regular monthly
debt service to each Mezzanine Lender as set forth in the Loan Agreement), and
(v) to the extent required pursuant to applicable Franchise Agreements, each
Franchisor has approved all actions of the Borrower Parties taken to date with
respect to their operations to address the impact of COVID-19.

 

12.                Conditions to Forbearance; Effects of Forbearance.

 

(a)                Lender’s agreement herein to forego immediate pursuit of
Lender’s Enforcement Rights constitutes a postponement and forbearance only, and
does not in any event constitute a waiver of any such rights or remedies under
the Loan Documents, at law, or in equity.

 

(b)                Lender’s agreement to forbear shall not operate to prevent
Lender from taking any action that Lender may take under the Loan Documents to
preserve and protect the Property, any of the collateral or other property
described in the Security Instrument and the Loan Documents or the interests of
Lender in the Property or any such collateral or other property.

 

(c)                The Parties agree that the running of all statutes of
limitation or doctrine of laches applicable to all claims or causes of action
that Lender may be entitled to take or bring in order to enforce its rights and
remedies against any of the Borrower Parties are, to the fullest extent
permitted by law, tolled and suspended until the occurrence of a Forbearance
Termination Event.

 

13.               Loan Documents Subject to This Agreement; Borrower Parties’
Waiver of Additional Notices and Temporary Waiver of Equity Distributions;
Additional Financial Reporting Obligations. The Parties hereby agree as follows:

 

(a)                All references in any Loan Document to any other Loan
Document shall hereafter be construed to refer to such other Loan Document it is
subject to this Agreement, and the provisions of this Agreement shall control
over any contrary or inconsistent provisions of any of the other Loan Documents.

 

Forbearance Agreement

 



 9 

 

 

(b)                All provisions of the Loan Documents requiring Lender to give
any notice to any of the Borrower Parties or to any other person as a condition
precedent to the existence of any breach, default, Default, Event of Default,
acceleration or remedial action by Lender, creating any grace period during
which nonpayment or nonperformance does not constitute a default or that
requires Lender to delay remedial action, or granting any period after the
giving or receipt of any notice for the cure of any breach, default, Default, or
Event of Default under the Loan Documents prior to acceleration or other
remedial action by Lender are hereby waived by, and shall not be enforced by,
Borrower Parties as they relate to the Existing Default.

 

(c)                 In addition to (and not in lieu of) Borrower’s financial
reporting obligations set forth in Section 4.9 of the Loan Agreement, Borrower
shall deliver to Lender, commencing on the 20th day of the first month during
the Forbearance Period and Extended Forbearance Period (or, if the 20th day of
such month is not a Business Day, on the first Business Day thereafter), and
continuing on the 20th day of each calendar month thereafter (or on the first
following Business Day, if the 20th day of a given month is not a Business Day)
during the Forbearance Period and Extended Forbearance Period: (i) monthly and
year-to-date operating statements, prepared for the prior month, noting Net
Operating Income, Gross Revenues, and Operating Expenses; and (ii) upon Lender’s
request, other information necessary to fairly represent the financial condition
and results of the Property during such prior month, including STR and PACE
reports (if applicable). In addition, Borrower shall further deliver to Lender,
during the Forbearance Period and Extended Forbearance Period, (x) not later
than 60 days following the end of each month (or, in the case of December, 90
days following the end of such month), a consolidated profit and loss statement
for the month and year then ended, together with a summary report detailing
monthly occupancy, including the average daily rate during the subject month
(the “P&L Statement”) and (y) within five days after delivery to Lender of the
P&L Statement, all Available Cash into the Scheduled PIP Reserve Account.

 

(d)                In addition to any existing limitations set forth in the Loan
Documents, and without in any way diminishing such limitations, on the making of
any dividend, payment, or distribution of any kind or nature to any member,
partner, or owner of any beneficial interest in a Borrower Party, whether due to
the Existing Default or otherwise, Borrower shall not make any dividend,
payment, or distribution of any kind or nature to any member, partner, or owner
of any beneficial interest in Borrower prior to the payment in full of the
Forbearance Amounts, the Special Servicing Fees and the IOA, provided, however,
the provisions of this Section 13(d) shall not prohibit the monthly payment of
debt service owed to the Mezzanine Lenders. Notwithstanding the foregoing or any
provision of the Loan Agreement or any other Loan Document, in no event will
Borrower or any Borrower Party distribute, or use for any purpose other than the
operation of the Property in accordance with the Loan Documents, the proceeds of
any business interruption insurance.

 

(e)                The foregoing subparagraphs (a) through (d) of this Section
13 shall remain in effect in any event, whether or not Lender’s agreements
herein concerning forbearance remain in effect or any Forbearance Termination
Event occurs, and shall cease at such time as Borrower has fully performed its
obligations hereunder and the Existing Default ceases to exist as set forth in
Section 5(b) above.

 

Forbearance Agreement

 



 10 

 

 

14.              Releases and Indemnifications. As of the Effective Date, each
of the Borrower Parties and its respective past, present and future employees,
agents, attorneys, representatives, successors, assigns, and all persons or
entities claiming by, through, or under any of them (and their respective
successors and assigns, collectively, the “Releasing Parties”) hereby:

 

(a)               acknowledges, agrees and affirms that none of them possesses
any claims, defenses, offsets, rights of recoupment or counterclaims of any kind
or nature against or with respect to the enforcement or administration of the
Loan or the Loan Documents (including any aspect of the origination,
administration or enforcement thereof), or any knowledge of any facts or
circumstances that might give rise to or be the basis of any such claims,
defenses, offsets, rights of recoupment or counterclaims;

 

(b)               remises, releases, acquits and forever discharges Lender, and
its predecessors in interest, affiliates, subsidiaries, participants or assigns,
and all of their respective past, present, and future shareholders, members,
directors, managers, officers, employees, attorneys, advisers, consultants,
servicers, representatives or agents (collectively, the “Lender Released
Parties”) from any and all manner of debts, accounts, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands, and causes of action of any nature whatsoever, whether at law
or in equity, whether known or unknown, that any of the Releasing Parties now
have or may hereafter have by reason of any act, omission, matter, cause or
thing, from the beginning of the world to and including the date this Agreement
is executed and delivered by all parties hereto, including matters arising out
of or relating to the Loan and the Loan Documents, including the origination,
funding, servicing or administration thereof and any other agreement or
transaction between any of the Releasing Parties and any of the Lender Released
Parties concerning the Loan (all of the foregoing released claims are sometimes
referred to as the “Released Claims”);

 

(c)                agrees that it is the intention of each of the Releasing
Parties that the foregoing release shall be effective with respect to all
matters, past and present, known and unknown, and suspected and unsuspected.
Each of the Releasing Parties realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to losses, damages,
liabilities, costs and expenses which are presently unknown, unanticipated, or
unsuspected, and that each of the Releasing Parties further agrees that the
waivers and releases in this Agreement have been negotiated and agreed upon in
light of that realization and that each of the Releasing Parties nevertheless
hereby intends to release, discharge and acquit the Lender Released Parties from
any such unknown losses, damages, liabilities, costs and expenses;

 

(d)                agrees, jointly and severally, to indemnify the Lender
Released Parties for, hold the Lender Released Parties harmless from and
against, and undertake the defense of the Lender Released Parties with respect
to, all Released Claims that each of the Releasing Parties may assert with
respect to any of the Released Claims, despite the existence of the releases
granted by the Releasing Parties herein;

 

(e)                acknowledges that Lender is specifically relying upon each of
the Releasing Parties’ acknowledgements and agreements in this Section 14 in
executing this Agreement, and that in the absence of such agreements Lender
would be unwilling to agree to the modifications provided for in this Agreement;
and

 

Forbearance Agreement

 



 11 

 



 

(f)                 agrees that all releases and discharges by each of the
Releasing Parties in this Agreement shall have the same effect as if each
released or discharged matter had been the subject of a legal proceeding,
adjudicated to final judgment from which no appeal could be taken and therein
dismissed with prejudice.

 

15.                Lender’s Rights Upon Occurrence of a Forbearance Termination
Event. Upon and at any time after the occurrence of any Forbearance Termination
Event, Lender may take any actions or assert any rights available to Lender
under the Loan Documents, or applicable law, or in equity, including but not
limited to, immediately ceasing the forbearance to which Lender agreed pursuant
to Section 2 of this Agreement and commencing and pursuing any or all rights and
remedies Lender may have under the Loan Documents or applicable law, all in such
order and manner as Lender may elect from time to time in its discretion, as if
Section 2 had never been agreed to by Lender.

 

16.                Additional Documents / Further Assurances. Borrower shall at
any time, and from time to time, upon the written request of Lender, promptly
sign and deliver such further documents and do such further acts and things as
Lender may request to effect the purposes of this Agreement.

 

17.                Time is of the Essence. Time is of the essence with respect
to all agreements and obligations of each of the Borrower Parties contained
herein.

 

18.               Entire Agreement; Written Modifications Only. This Agreement
and the documents referred to, contemplated, or required herein, constitute the
sole and entire agreement between the Parties with respect to the subject matter
hereof, and there are no other covenants, promises, agreements or understandings
regarding the same. This Agreement, including the provisions of this Section 18,
may not be modified except by written amendment to this Agreement signed by the
Parties affected by the same, and each of the Parties hereby: (a) expressly
agrees that it shall not be reasonable for any of them to rely on any alleged,
non-written amendment to this Agreement; (b) waives any and all right to enforce
any alleged, non-written amendment to this Agreement; and (c) expressly agrees
that it shall be beyond the scope of authority (apparent or otherwise) for any
of its respective agents to agree to any non-written modification of this
Agreement.

 

19.                No Third-Party Beneficiaries. This Agreement is solely for
the benefit of the Parties hereto and no persons other than the Parties and the
Lender Released Parties shall be entitled to claim or receive any benefit by
reason of this Agreement.

 

20.                Conditions of Lender’s Obligations Under This Agreement. Each
obligation of Lender under this Agreement is subject to, among other matters,
the continuing satisfaction of the following conditions, any of which may be
waived by Lender in its sole discretion with respect to the Loan: (a) all
warranties and representations made by Borrower Parties under this Agreement are
true and correct as of the Effective Date and shall remain true and correct
thereafter in all material respects; and (b) no default shall have occurred
under this Agreement.

 

Forbearance Agreement

 



 12 

 

 

21.               Due Diligence Performed; Parties Fully Informed; No Right to
Rely.  Each of the Borrower Parties hereby warrants, represents, and agrees that
it has, by itself and with the assistance of counsel (or, if without the
assistance of counsel, each Borrower Party having of its own volition chosen not
to seek such assistance), performed any and all due diligence and investigation
it deems necessary or desirable in connection with making a fully informed
decision to enter into and sign this Agreement.  Borrower Parties are relying on
their own investigations and their own decision-making processes in determining
to sign this Agreement, are not relying on the representations or omissions of
each other or of Lender or any of the Lender Released Parties in so doing, and
fully understand the terms and provisions of this Agreement and of the documents
contemplated hereby.

 

22.               Severability. If any one or more of the provisions of this
Agreement are deemed unenforceable, the remainder of this Agreement shall, at
the sole option of Lender, remain enforceable in accordance with its original
terms to the fullest extent possible.

 

23.               Delay Not a Waiver. Neither the failure nor any delay on the
part of Lender to exercise any right, power or privilege under this Agreement or
under any document executed in connection herewith shall operate as a waiver of
such right, power or privilege and any single or partial exercise of any such
right, power or privilege shall not preclude any other or further exercise
thereof.

 

24.               Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of each Party’s heirs, executors, personal and legal
representatives, successors and permitted assigns.

 

25.               Construction of Provisions. The following rules of
construction are applicable for the purposes of this Agreement and all documents
and instruments supplemental hereto unless the context clearly requires
otherwise:

 

(a)                All references herein to numbered sections or paragraphs, or
to lettered exhibits are references to the sections or paragraphs hereof and the
exhibits annexed hereto.

 

(b)               The terms “include,” “including,” and similar terms shall be
construed as if followed by the phrase “without being limited to” or the phrase
“without limitation,” as the context may require.

 

(c)                The term “Property” shall be construed as if followed by the
phrase “or any part thereof.”

 

(d)                All references to indebtedness, obligations, monetary sums or
the like that are owed to Lender under this Agreement or the other Loan
Documents shall be construed as if followed by the phrase “or any part thereof.”

 

(e)                Words of masculine, feminine or neutral gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural, and vice versa.

 

(f)                No inference in favor of or against any Party hereto shall be
drawn from the fact that such Party has drafted any portion of this Agreement or
any other Loan Document.

 

Forbearance Agreement

 



 13 

 



 

(g)                All references to the Loan or the Loan Documents shall be
deemed to include all existing or future modifications, amendments, extensions,
restatements, or replacements of the Loan or Loan Documents made by mutual
written agreement of the Parties.

 

(h)                The terms “person” and “Party” shall mean any individual,
sole proprietorship, partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity or government (whether federal, state, county, city, municipal or
otherwise, including an instrumentality, division, agency, body or department
thereof).

 

(i)                 Section headings are included in this Agreement for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

 

26.                Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original and all of which together
shall constitute one and the same document, binding upon all the Parties hereto
notwithstanding that all such Parties are not signatories to the same
counterpart. This Agreement shall become effective when all Parties hereto have
executed a counterpart hereof. A signature of a Party by electronic transmission
shall be deemed to constitute an original and fully effective signature of such
Party.

 

27.                Governing Law. Section 10.4 of the Loan Agreement is hereby
incorporated by reference.

 

28.                Waiver of Jury Trial. Each of the Parties waives the right to
jury trial with respect to any dispute arising under, in connection with or
related to this Agreement or the Loan Documents, and all provisions contained in
the Loan Documents with respect to waiver of jury trial are incorporated in this
Agreement by reference.

 

29.                Notices. Notices between the Parties shall be deemed
effective when provided electronically as follows or in accordance with Section
10.6 of the Loan Agreement and shall also be provided as follows and shall be
effective when so given:

 

  To Lender: Wells Fargo Bank, as Trustee       Series 2019-HIT       c/o
KeyBank National Association       Attention: KeyBank Notices      
keybank_notices@keybank.com             With a copy to: Polsinelli       900 W.
48th Place       Suite 900       Kansas City, Missouri 64112       Attn: Brett
Anders       banders@polsinelli.com  

 

Forbearance Agreement

 



 14 

 

 

  To Borrower,       Operating Lessee,       and Guarantor: c/o Hospitality
Investors Trust, Inc.       Park Avenue Tower       65 East 55th Street, Suite
801       New York New York 10022       Attention: General Counsel      
phughes@hitreit.com             With a copy to: Cleary Gottlieb Steen & Hamilton
LLP       One Liberty Plaza       New York, New York 10006       Attention:
Michael Weinberger, Esq.       mweinberger@cgsh.com  

 

30.               Credit Agreement. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT THE
BORROWER PARTIES AND LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE PARTIES REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES, EXCEPT AS THE PARTIES MAY LATER AGREE IN WRITING TO MODIFY IT.

 

[Signature Pages Follow.]

 

Forbearance Agreement

 



 15 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  LENDER:         Wells Fargo Bank, National Association,   as Trustee for the
Benefit of   Certificateholders of HPLY Trust 2019 HIT   Commercial Mortgage
Pass-Through Certificates,   Series 2019 and the RR Interest Owners         By:
KeyBank National Association,     a national banking association,     as Special
Servicer            By: /s/ Mike Jenkins   Name:   Mike Jenkins   Title: Vice
President

 

Signatures Continue on the Following Page]

 

Forbearance Agreement

 



   

 

 



  BORROWER:         HIT PORTFOLIO I OWNER, LLC   HIT PORTFOLIO I BHGL OWNER, LLC
  HIT PORTFOLIO I PXGL OWNER, LLC   HIT PORTFOLIO I GBGL OWNER, LLC   HIT
PORTFOLIO I NFGL OWNER, LLC   HIT PORTFOLIO I MBGL 950 OWNER, LLC,   Each a
Delaware limited liability company         By: /s/ Jonathan P. Mehlman   Name:  
Jonathan P. Mehlman   Title: President and Chief Executive Officer         HIT
PORTFOLIO I NTC OWNER, LP   a Delaware limited partnership         By: HIT
Portfolio I NTC Owner GP, LLC,     its general partner             By: /s/
Jonathan P. Mehlman   Name: Jonathan P. Mehlman   Title: President and Chief
Executive Officer         HIT PORTFOLIO I DLGL OWNER, LP,   a Delaware limited
partnership         By: HIT Portfolio I NTC Owner GP, LLC,     its general
partner         By: /s/ Jonathan P. Mehlman   Name: Jonathan P. Mehlman   Title:
President and Chief Executive Officer

 

Forbearance Agreement

 



 17 

 

 

  OPERATING LESSEE:         HIT PORTFOLIO I TRS, LLC   HIT PORTFOLIO I HIL TRS,
LLC   HIT PORTFOLIO I MCK TRS, LLC   HIT PORTFOLIO I MISC TRS, LLC   HIT
PORTFOLIO I DEKS TRS LLC   HIT PORTFOLIO I 8PK MBGL 1000 TRS, LLC   HIT
PORTFOLIO I 8PK ATLANTA TRS, LLC   HIT TRS PROVIDENCE, LLC   HIT TRS BALTIMORE,
LLC   Each a Delaware limited liability company         By: /s/ Jonathan P.
Mehlman   Name:   Jonathan P. Mehlman   Title: President and Chief Executive
Officer         HIT PORTFOLIO I NTC HIL TRS, LP,   a Delaware limited
partnership         By: HIT Portfolio I NTC TRS GP, LLC   Its general partner  
      By: /s/ Jonathan P. Mehlman   Name:   Jonathan P. Mehlman   Title:
President and Chief Executive Officer

 

Forbearance Agreement

 



 18 

 

 

  HIT PORTFOLIO I NTC TRS, LP,   a Delaware limited partnership         By: HIT
Portfolio I NTC TRS GP, LLC,     its general partner         By: /s/ Jonathan P.
Mehlman   Name:   Jonathan P. Mehlman   Title: President and Chief Executive
Officer         HIT PORTFOLIO I 8PK SAGL TRS, LP,   a Delaware limited
partnership         By: HIT Portfolio I 8PK NTC TRS GP, LLC,     its general
partner         By: /s/ Jonathan P. Mehlman   Name: Jonathan P. Mehlman   Title:
President and Chief Executive Officer

 

Forbearance Agreement

 



 19 

 

 

  GUARANTOR:         HOSPITALITY INVESTORS TRUST, INC.,   a Maryland corporation
        By: /s/ Jonathan P. Mehlman   Name: Jonathan P. Mehlman   Title:
President and Chief Executive Officer         HOSPITALITY INVESTORS TRUST
OPERATING   PARTNERSHIP, L.P., a Delaware limited partnership         By:
HOSPITALITY INVESTORS TRUST, INC.,   a Maryland corporation, its general partner
        By: /s/ Jonathan P. Mehlman   Name: Jonathan P. Mehlman   Title:
President and Chief Executive Officer

 

Forbearance Agreement

 



 20 

 